Citation Nr: 0616708	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE



Entitlement to service connection for residuals of a right 
arm injury.



ATTORNEY FOR THE BOARD


M. Sorisio, Associate Counsel







INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from April 1977 to October 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant 
requested a Travel Board hearing before a Veterans Law Judge; 
he failed to appear for such hearing scheduled in July 2003.  
The case was previously before the Board in January 2004 when 
the claim was reopened and remanded for further development 
of evidence.  


FINDING OF FACT

The appellant's right arm disabilities are not shown to be 
residuals of an injury in service, or to otherwise be related 
to service.  


CONCLUSION OF LAW

Service connection for residuals of a right arm injury is not 
warranted.  38 U.S.C.A. §§ 101(24), 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
February 2005 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had that was pertinent 
to his claim.  He has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  The claim was then 
readjudicated.  See February 2006 supplemental statement of 
the case.  While the appellant was not advised of the 
criteria for rating residuals of a right arm injury, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and the decision below does not do so.

The appellant's pertinent treatment records have been 
secured.  The RO arranged for him to have an orthopedic 
evaluation.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.



B.	Factual Background

Service medical records contain a single record of treatment 
for a right arm injury in October 1977.  The injury occurred 
when the appellant fell down a hill and landed on his right 
arm and shoulder.  It was described by the treating physician 
as "trauma to right shoulder and elbow."  Physical 
examination revealed full range of motion, no discoloration 
or crepitus, and some tenderness extending from the forearm 
to the elbow.  The remainder of his service medical records, 
including an October 1977 separation examination report, and 
physical examinations in June 1978, July 1978 and July 1979, 
are negative for complaints, treatment, or diagnosis of any 
residuals of the right arm injury.

May 2000 to June 2002 treatment records from the Texas 
Department of Criminal Justice (TDCJ) report continuous 
complaints of right elbow pain.  The appellant reported that 
repetitious lifting in his work in the laundry department had 
exacerbated an arm injury that occurred 23 years previously 
when he fell down a hill.  Physical examination findings 
throughout the TDCJ records note the appellant moved his arm 
well; he did not have swelling, redness, crepitus, or warmth; 
and he had pain only when he lifted an object.  A June 2000 
treatment provider diagnosed right elbow tendonitis and 
issued the appellant a sling for the right arm.  August 2000 
x-rays noted a slight cortical irregularity in the head of 
the radius that was probably developmental; no definite acute 
fracture could be identified.  An October 2001 UTMB Managed 
Health Care memorandum notes the appellant was medically 
restricted from lifting any object that weighed more than one 
pound.  X-rays in February 2002 noted minimal deformity to 
the surface of the radial head.  A February 2002 treatment 
provider assessed the appellant as having "chronic elbow 
pain in a very functional elbow."  March 2002 records note 
the appellant had fallen on his back in the shower, causing 
him to sprain his elbow and wrist.  June 2002 x-rays revealed 
no obvious fracture or significant abnormality, and the 
treatment provider noted he would not renew the use of a 
sling unless appellant suffered from a significant injury or 
other episode of trauma.

October 2002 and April 2005 statements from the appellant 
note that he began experiencing elbow pain shortly after 
completing service, and that currently his elbow hurt when he 
lifted more than fifteen pounds and the shoulder hurt when he 
lifted the arm.

On July 2005 VA examination, the examiner, an orthopedic 
surgeon, performed a complete review of the appellant's 
claims file, specifically noting the injury in service and 
describing the treatment the appellant received for his elbow 
in prison.  The appellant complained of chronic pain in the 
medial aspect of the right elbow and extending into the 
shoulder; the pain primarily occurred when he lifted 
something or when the weather changed, preventing him from 
engaging in repetitive tasks.  The examiner noted there was 
no discoloration or history of dislocation and that there had 
been no surgery on the right elbow or shoulder.  X-rays noted 
mild acromioclavicular arthritic changes consistent with 
impingement syndrome in the right shoulder and mild joint 
space narrowing of the medial joint consistent with mild 
osteoarthritis of the right elbow.  The diagnoses were mild 
medial joint space narrowing/osteoarthritis, right elbow; 
chronic medial epicondylitis, right elbow; and impingement 
syndrome, right shoulder.  The examiner provided the 
following etiology opinion:

The most likely factor contributing to the 
diagnosis of the right shoulder and right elbow 
problems as currently described are the 
repetitive activities that he performed while 
working in the laundry with the [TDCJ].  It is 
the opinion of this examiner that the single 
entry of muscle strain in the right arm 
documented on 19 October 1977 does not reflect a 
significant injury to the right upper extremity 
and his current symptoms are more likely related 
to his activities while incarcerated.  There is 
no evidence that he sustained a significant 
injury while on active duty with the Marine 
Corps.

C.	Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (to include ACDUTRA).  38 U.S.C.A. 
§§ 101(24), 1131; 38 C.F.R. § 3.303.  In order to prevail on 
the issue of service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

The appellant alleges his arm has been hurting him since he 
injured himself in October 1977 and that he is now unable to 
lift objects weighing more than fifteen pounds because of the 
residuals of that injury.

Service medical records reflect that the appellant sustained 
an injury falling down a hill while on ACDUTRA.  There is 
also evidence he has a current disability:  X-rays in July 
2005 showed arthritic changes in the right shoulder and elbow 
and the VA examiner provided diagnoses of osteoarthritis and 
chronic medial epicondylitis in the right elbow and right 
shoulder impingement syndrome.  However, there is no 
competent medical evidence relating the appellant's current 
right arm disabilities to his injury in service.  

The July 2005 VA examiner opined that the muscle strain the 
appellant suffered in 1977 was not a significant injury to 
the right arm and that his current right arm disabilities 
were "more likely related to" his repetitive activities 
working in the laundry while he was incarcerated.  Notably, 
the earliest documentation of complaints regarding the 
appellant's right arm is in May 2000, about 23 years after 
his discharge from ACDUTRA.  A lengthy period of time between 
service and the first postservice clinical notation of 
complaints or symptoms associated with the disability at 
issue, is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  

Records from TDCJ that indicate the appellant's right elbow 
disability is related to his 1977 injury in service are not 
competent medical evidence.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  There is no explanation in these 
documents that the statements arise from other than just the 
appellant's own recitation of his medical history.  
Additionally, the appellant's own statements relating his 
current disability to an injury in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In summary, the preponderance of the evidence is against a 
finding that the appellant's current right arm disabilities 
are residuals of an arm injury in service.  


ORDER

Service connection for residuals of a right arm injury is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


